                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

ANTON THOMPSON,                               )
    Plaintiff,                                )
                                              )
v.                                            )       Civil Action No.: 3:19-cv-01071
                                              )       Chief Judge Crenshaw/Frensley
                                              )
KAREN FERGUSON, FBI Supervisor, 1             )
    Defendant.                                )

                            REPORT AND RECOMMENDATION

                                    I.     INTRODUCTION

        In this civil rights case, Plaintiff Anton Thompson (“Mr. Thompson”) alleges that

Defendant Karen Ferguson (“Ms. Ferguson”) violated his Fourth, Eighth, and Fourteenth

Amendment rights by failing to investigate his allegations that he was being electronically

assaulted and harassed by state and federal agents. Docket Nos. 1, p. 7; 30, pp. 2, 4; 39 pp. 3-4.

        This matter is before the Court upon a Motion to Dismiss Amended Complaint with

prejudice filed by Ms. Ferguson. Docket No. 33. Along with her Motion, Ms. Ferguson has filed

a supporting Memorandum of Law. Docket No. 34. As grounds for her motion, Ms. Ferguson

argues that: (1) there can be no Bivens claim against a federal agency; (2) there exists no

constitutional right to investigation or protection by a federal agency; (3) no Bivens remedy should

be implied under the Supreme Court’s rulings in Hernandez v. Mesa or Ziglar v. Abbasi; (4) Ms.


1
 While briefs for Plaintiff and Defendant continue to reference both Ms. Ferguson and the Federal
Bureau of Investigation (“FBI”) as Defendants in this action, this Court considers the FBI to have
been terminated as a Defendant with the filing of Mr. Thompson’s Amended Complaint on April
22, 2020, which names only Ms. Ferguson as a Defendant. Docket No. 30, pp. 1-2. In any event,
Mr. Thompson’s claims against the FBI would fail because, as explained below, Mr. Thompson
has not established a constitutional right to have his claims investigated. See infra Section H.
Furthermore, a Bivens claim can only be sustained against a federal agent in his or her individual
capacity, not a federal agency. See F.D.I.C. v. Meyer, 510 U.S. 471, 484-86 (1994).


     Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 1 of 16 PageID #: 830
Ferguson could not have violated Mr. Thompson’s rights while operating under color of law; and

(5) in the event that Ms. Ferguson violated Mr. Thompson’s rights, she would be entitled to

qualified immunity. Id. at 2.

       While Mr. Thompson has not filed an official Response to Ms. Ferguson’s Motion, he filed

an Affidavit requesting that the Court deny the Motion to Dismiss. Docket No. 39.

       A.      Procedural Background

       Mr. Thompson filed his original Complaint in this pro se action on November 27, 2019,

asserting a claim under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971); Docket No. 1. Mr. Thompson brought suit against the FBI and Ms. Ferguson, in

her individual and official capacities. Docket No. 1, p. 2. In his original Complaint, Mr. Thompson

claims that the FBI and Ms. Ferguson violated his Fourth, Eighth, and Fourteenth Amendment

rights by failing to properly investigate his allegations of electronic torture. Id. at 4, 26-30. On

April 22, 2020, Mr. Thompson filed his Amended Complaint, naming only Ms. Ferguson, in her

individual and official capacities, as the sole defendant in his Bivens claim and re-asserting

violations of his Fourth, Eighth, and Fourteenth Amendment rights.2 Docket No. 30, p. 2. Mr.

Thompson seeks: (1) an injunction ordering Ms. Ferguson to “find a solution and work with a

government agency to terminate this government program that is damaging to my health and that

causes me to be emotionally distressed” and (2) $35,000,000 in compensatory damages. Id. at 5.

       Ms. Ferguson filed the instant Motion and supporting of Memorandum of Law on April

28, 2020, arguing that Mr. Thompson’s claims should be dismissed for lack of subject matter




2
  In his Amended Complaint, Mr. Thompson does not specifically assert any facts underlying his
claim; rather, he has written that his factual allegations are “on Attachment pages.” See Docket
No. 30, p. 4. Because no documents were attached to the Amended Complaint, the Court presumes
that Mr. Thompson intends to incorporate the allegations of his earlier Complaint.
                                                 2

    Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 2 of 16 PageID #: 831
jurisdiction, or, alternatively, because Mr. Thompson fails to state a claim against her upon which

relief can be granted. Docket No. 33, p. 1. On May 12, 2020, Mr. Thompson filed an Affidavit

requesting that the Court deny the Motion to Dismiss. Docket No. 39.

        For the reasons set forth below, the undersigned finds that all claims should be dismissed

for failure to state a claim upon which relief may be granted. Accordingly, the undersigned

recommends that Ms. Ferguson’s Motion to Dismiss Amended Complaint (Docket No. 33) be

GRANTED and that Mr. Thompson’s claims against Ms. Ferguson be DISMISSED.

                                            II.     FACTS

        Mr. Thompson contends that, during the time he was imprisoned in Davidson County Jail,

jail personnel placed “cyber security federal electronic objects” in his food. Docket No. 1, p. 9. He

believes that these objects were placed in his food because he has been selected, against his will,

“to participate in an experimental government torture program.” Id. at 9-10. Mr. Thompson alleges

that these objects are causing him to be “electronically assaulted and harassed” in various ways,

including through “high frequency shocking blows” that cause body tension, muscle spasticity,

burning sensations, and memory loss. Id. at 9, 19-21, 29. Mr. Thompson believes the effects of

this electronic assault placed him in such a state of emotional distress that he felt pressured into

entering into a plea bargain in his state court case. Id. at 10.

        Mr. Thompson has filled out electronic tip forms on the websites of the Nashville Metro

Human Relations Commission, FBI, Central Intelligence Agency (“CIA”), National Security

Administration (“NSA”), Department of Defense (“DOD”), and Department of Homeland

Security (“DHS”), explaining his claims. Docket Nos. 1-5, 1-11, 1-12, 1-13, 1-14, 1-16. He also

wrote letters to Tennessee Attorney General Herbert Slatery, District Attorney Glenn Funk,

Criminal Court Judge Steven Dozier, CIA Acting Deputy Inspector General & Counsel Christine



                                                   3

   Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 3 of 16 PageID #: 832
Ruppert, and Ms. Ferguson, a former Special Supervisory Agent of the FBI, describing the torture

he purportedly endured. Docket Nos. 1-11, pp. 8-9; 1-12, pp. 3-4; 6-5, pp. 6-8. In addition to the

tip forms and letters, Mr. Thompson has filed separate lawsuits against Nashville Metro Detention

Facility Administrator Ruby Joyner (3:18-cv-00423), Davidson County Maximum Correctional

Center (3:18-cv-00718), Davidson County Sheriff’s Office (3:18-cv-00610), the CIA (3:20-cv-

00161), and the NSA (3:20-cv-00467) on allegations arising out of the same core of facts.3

       Mr. Thompson states that he spoke with an FBI agent4 at the FBI facility in Nashville who

assured him that his claims would be investigated. Docket No. 39, pp. 1-2. Mr. Thompson

maintains that he returned to the FBI facility in Nashville several times to ask for assistance, but

the agency did not provide him any assistance and asked him not to come back. Id. at 2. Mr.

Thompson wrote a letter to Ms. Ferguson, who he understood to be head of the FBI operations in

Nashville, notifying her of the electronic assaults he suffered. Docket No. 1-11, pp. 8-9. Mr.

Thompson did not receive a reply following his letter to Ms. Ferguson, who retired from the FBI

in 2010. Docket Nos. 1, p. 27; 26, p. 1.

                                 III.      LAW AND ANALYSIS

       A.      Rule 12(b)(1)

       Ms. Ferguson contends that the Court lacks subject matter jurisdiction in this action

because (1) Mr. Thompson’s claims are “essentially fictitious” and (2) Mr. Thompson cannot

establish mandamus jurisdiction. Docket No. 33, pp. 1-2.

       Pursuant to 28 U.S.C. § 1331, district courts have original jurisdiction of all civil actions




3
  With the exception of Thompson v. National Security Agency et al. (3:20-cv-00467), which is
pending in this Court, all of these suits have been dismissed.
4
  This agent is identified only as “Mark” and was not made a party to this suit. Docket No. 39,
pp. 1-2.
                                                 4

    Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 4 of 16 PageID #: 833
arising under the Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331. Federal

Rule of Civil Procedure 12(b)(1), however, provides that a party may defensively assert that the

court lacks subject matter jurisdiction over the claim at issue. Fed. R. Civ. P. 12(b)(1). According

to Rule 12(h)(3), the court must dismiss an action if it determines, at any time, that it lacks subject

matter jurisdiction. Fed. R. Civ. P. 12(h)(3). The burden of establishing that subject matter

jurisdiction exists is on the plaintiff. Taylor v. KeyCorp, 680 F.3d 609, 612 (6th Cir. 2012), citing

Nichols v. Muskingum Coll., 318 F.3d 674, 677 (6th Cir. 2003).

         The Sixth Circuit has clarified that motions to dismiss for lack of subject matter jurisdiction

fall into two general categories: facial attacks and factual attacks. United States v. Ritchie, 15 F.3d

592, 598 (6th Cir. 1994). The court explained the distinction as follows:

         A facial attack is a challenge to the sufficiency of the pleading itself. On such a
         motion, the court must take the material allegations of the petition as true and
         construed in the light most favorable to the nonmoving party. A factual attack, on
         the other hand, is not a challenge to the sufficiency of the pleading's allegations,
         but a challenge to the factual existence of subject matter jurisdiction. On such a
         motion, no presumptive truthfulness applies to the factual allegations, and the court
         is free to weigh the evidence and satisfy itself as to the existence of its power to
         hear the case.

Id.

         1.     Insubstantiality

         The Supreme Court has held that, “[W]here the complaint . . . is so drawn as to seek

recovery directly under the Constitution or laws of the United States, the federal court, but for two

possible exceptions. . . must entertain the suit.” Bell v. Hood, 327 U.S. 678, 682-83 (1946). Under

the Supreme Court’s decision in Bell, dismissal for lack of subject matter jurisdiction due to the

inadequacy of the federal claim is only proper when “the alleged claim under the Constitution or

federal statutes clearly appears to be immaterial and made solely for the purpose of obtaining

jurisdiction” or “where such a claim is wholly insubstantial and frivolous.” Id. at 682-83; see also

                                                   5

      Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 5 of 16 PageID #: 834
Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 89 (1998) (holding that dismissal on the basis

of subject matter jurisdiction is proper only when the claim is “so insubstantial, implausible,

foreclosed by prior decisions of this Court, or otherwise completely devoid of merit as not to

involve a federal controversy”) (citations omitted). The Bell Court explained its reasoning by

stating that:

        [I]t is well settled that the failure to state a proper cause of action calls for a
        judgment on the merits and not for a dismissal for want of jurisdiction. Whether the
        complaint states a cause of action on which relief could be granted is a question of
        law and just as issues of fact [sic] it must be decided after and not before the court
        has assumed jurisdiction over the controversy.

Id. at 682. The Sixth Circuit has further clarified that, “most complaints will not be so clearly

insufficient as to warrant dismissal under Rule 12(b)(1), but instead should be handled under Rule

12(b)(6) of the Federal Civil Rules of Procedure if the complaint fails to state a claim upon which

relief can be granted.” Apple v. Glenn, 183 F.3d 477, 480 (6th Cir. 1999).

        2.      Mandamus Jurisdiction

        Mandamus jurisdiction is established by 28 U.S.C. § 1361, which states:

        The district courts shall have original jurisdiction of any action in the nature
        of mandamus to compel an officer or employee of the United States or any agency
        thereof to perform a duty owed to the plaintiff.

28 U.S.C. § 1361.

        The Sixth Circuit has established that mandamus jurisdiction is available only when a

plaintiff has exhausted all available administrative appeals and the defendant has failed to perform

a "clear nondiscretionary duty" owed to the plaintiff. Your Home Visiting Nurse Servs. v. Sec'y of

HHS, 132 F.3d 1135, 1141 (6th Cir. 1997), citing Heckler v. Ringer, 466 U.S. 602, 616 (1984);

see also Maczko v. Joyce, 814 F.2d 308, 310 (6th Cir. 1987) (holding that “in order to establish. .

.jurisdiction. . . a court must find that a duty is owed to the Plaintiff”). A duty cannot be said to be



                                                   6

    Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 6 of 16 PageID #: 835
“owed” to a plaintiff unless the obligation is “ministerial, plainly defined and peremptory.” United

States v. Battisti, 486 F.2d 961, 964 (6th Cir. 1973) (citations omitted). Decisions about whether

and whom to investigate are generally considered discretionary and thus not appropriate for

compulsion through mandamus. See Peek v. Mitchell, 419 F.2d 575, 577 (6th Cir. 1970) (holding

that mandamus was not proper to compel the Attorney General or the United States Attorney to

alter the scope of their investigations or conduct particular investigations because “the

investigation and institution of criminal prosecution falls within their discretion”).

       B.      Rule 12(b)(6)

       Ms. Ferguson asserts that Mr. Thompson fails to state a claim upon which relief can be

granted. Docket No. 33, p. 1.

       Federal Rule of Civil Procedure 12(b)(6) provides that a case may be dismissed for failure

to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To determine whether

a claim may be dismissed under Rule 12(b)(6), the Court must follow the Supreme Court’s

pleading standards in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007). Under this standard, the Court must accept as true all well-pleaded factual

allegations, although it need not accept legal conclusions. Iqbal, 556 U.S. at 678. To survive a

Motion to Dismiss, the well-pleaded factual allegations in a plaintiff’s complaint must “plausibly

give rise to an entitlement to relief.” Id. at 679. Factual allegations do so when they “allow the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

       C.      Standard for Pro Se Litigants

       Mr. Thompson has filed this civil action pro se. See Docket Nos. 1, p. 6 (Complaint signed

under section reserved “For Parties Without an Attorney”); 24 (Order denying Motions to Appoint

Counsel).



                                                  7

   Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 7 of 16 PageID #: 836
       The Supreme Court has noted that, “a pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007). The Sixth Circuit further clarified that pro se complaints should be

“liberally construed.” Williams v. Curtain, 631 F.3d 380, 383 (6th Cir. 2011), citing Martin v.

Overton, 391 F.3d 710, 712 (6th Cir. 2004).

       D.      Fifth/Fourteenth Amendment Claims

       Mr. Thompson alleges that his Fourteenth Amendment rights were violated when the FBI

(and impliedly Ms. Ferguson in her capacity as an FBI agent) failed to provide him “the proper

service required by law.” Docket Nos. 1, p. 24; 31, p. 1. Specifically, Mr. Thompson asserts

violations of both the Fourteenth Amendment’s Due Process and Equal Protection clauses. See

Docket No. 39, pp. 2-3 (“FBI agents refusing to Assist [sic] me at the FBI agency makes them

accountable for Negligence [sic] and breach of duty. This in fact deprive[s] me of my rights to the

equal protection clause and the due process clause of the United States constitution.”). In the

interest of construing Mr. Thompson’s complaint liberally, the Court will incorporate into its

evaluation of this claim an analysis of Mr. Thompson’s rights under the both the Fourteenth and

the Fifth Amendments.

       The Fourteenth Amendment provides, in pertinent part, that:

       No state shall make or enforce any law which shall abridge the privileges or
       immunities of citizens of the United States; nor shall any state deprive any person
       of life, liberty, or property, without due process of law; nor deny to any person
       within its jurisdiction the equal protection of the laws.

U.S. Const. amend. XIV.

       The Fifth Amendment provides, in pertinent part:

         No person shall. . .be deprived of life, liberty, or property, without due process
         of law. . .



                                                 8

   Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 8 of 16 PageID #: 837
U.S. Const. amend. V.

        The Supreme Court has stated that the Due Process clauses of both Amendments were

“intended to prevent government from abusing its power, [sic] or employing it as an instrument of

oppression.” Deshaney v. Winnebago Cty. Dep't of Soc. Servs., 489 U.S. 189, 196 (1989) (citations

omitted). The Court clarified that, “the Due Process Clauses generally confer no affirmative right

to governmental aid, even where such aid may be necessary to secure life, liberty, or property

interests of which the government itself may not deprive the individual.” Id.; see also Webster v.

Reprod. Health Servs., 492 U.S. 490, 507 (1989).

       The Equal Protection clause of the Fourteenth Amendment “embodies the principle that all

persons similarly situated should be treated alike.” Scarbrough v. Morgan Cty. Bd. of Educ., 470

F.3d 250, 260 (6th Cir. 2006), citing City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439

(1985). To prove an Equal Protection violation, a plaintiff must demonstrate that a state actor

intentionally discriminated against the plaintiff because of the plaintiff’s membership in a

protected class. Bey v. Falk, 946 F.3d 304, 328 (6th Cir. 2019) (citations omitted).

       E.      Fourth and Eighth Amendment Claims

       Mr. Thompson further alleges that his Fourth and Eighth Amendment rights were violated,

though he does not specify the manner in which this particular Defendant violated these rights.

Docket No. 30, pp. 4, 7.

       The Fourth Amendment provides that:

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no warrants
       shall issue, but upon probable cause, supported by oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.

U.S. Const. amend. IV. The primary purpose of the Fourth Amendment is to safeguard the privacy



                                                 9

   Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 9 of 16 PageID #: 838
and security of individuals against arbitrary invasions by governmental officials. Carpenter v.

United States, 138 S. Ct. 2206, 2213 (2018), quoting Camara v. Mun. Court of S.F., 387 U.S. 523,

528 (1967).

       The Eighth Amendment states that:

       Excessive bail shall not be required, nor excessive fines imposed, nor cruel and
       unusual punishments inflicted.

U.S. Const. amend. VIII. The Supreme Court has held that this Amendment forbids punishments

incompatible with “the evolving standards of decency that mark the progress of a maturing

society,” or which “involve the unnecessary and wanton infliction of pain.” Estelle v. Gamble, 429

U.S. 97, 102-03 (1976) (citations omitted).

       F.       Bivens Claim

       Mr. Thompson seeks to raise a claim for damages against Ms. Ferguson under Bivens v.

Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). Docket

No. 30, p. 3.

       In Bivens, the Supreme Court held that a plaintiff suffering a violation of the Fourth

Amendment's protection against unreasonable searches and seizures at the hands of a federal agent

acting under color of his authority was entitled to damages. 403 U.S. at 397. A Bivens action can

only be maintained against a federal officer or employee in his or her individual capacity. See

Berger v. Pierce, 933 F.2d 393, 397 (6th Cir. 1991). Government officials may not be held liable

for the unconstitutional conduct of their subordinates under a theory of respondeat superior. Iqbal,

556 U.S. at 676. Thus, the plaintiff must plead that each government official defendant, through

the official's own individual actions, has violated the Constitution. Id. at 662. The Sixth Circuit

has further clarified that a plaintiff pleading a Bivens claim must prove two elements: (1) that he

was deprived of a right secured by the Constitution or laws of the United States, and (2) that the

                                                10

   Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 10 of 16 PageID #: 839
deprivation was caused by a person acting under color of law. Marcilis v. Twp. of Redford, 693

F.3d 589, 595 (6th Cir. 2012); Redding v. St. Eward, 241 F.3d 530, 532 (6th Cir. 2001).

         The Supreme Court, in Hernandez v. Mesa and Ziglar v. Abbasi, has counseled against

creating a private right of actions under Bivens where one has not already been recognized. Ziglar,

140 S. Ct. 735 (2020); Hernandez, 137 S. Ct. 2003. The Supreme Court has thus far recognized

the availability of Bivens actions for violations of the Fourth, Fifth, and Eighth Amendments. See

Carlson v. Green, 446 U.S. 14 (1980); Davis v. Passman, 442 U.S. 228 (1979); Bivens, 403 U.S.

at 388. If a plaintiff brings a claim under an action previously unrecognized, a defendant may

attempt to defeat the action by proving either: (1) the existence of “special factors” that counsel

against creating a Bivens remedy; or (2) a congressional declaration prohibiting the recovery of

monetary damages or remitting recovery to another equally effective remedy. Carlson, 446 U.S.

at 14.

         G.     Qualified Immunity

         Ms. Ferguson asserts that, even if the court finds that Mr. Thompson has a right to have his

complaints of electronic assault investigated, she is entitled to qualified immunity. Docket No. 33,

p. 2.

         Qualified immunity is “an immunity from suit rather than a mere defense to liability.”

Saucier v. Katz, 533 U.S. 194, 200 (2001). The qualified immunity doctrine shields a government

official from money damages under Bivens “unless the official violated a statutory or constitutional

right that was clearly established at the time of the challenged conduct.” Reichle v. Howards, 566

U.S. 658, 664 (2012); see also Ashcroft v. al-Kidd, 563 U.S. 731 (2011); Harlow v. Fitzgerald,

457 U.S. 800 (1982). The initial inquiry and threshold question, according to the Supreme Court,

is: “Taken in the light most favorable to the party asserting the injury, do the facts alleged show



                                                 11

   Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 11 of 16 PageID #: 840
the officer’s conduct violated a constitutional right?” Saucier, 533 U.S. at 201 (citations omitted).

If no constitutional right was violated, there is no necessity for further inquiry. Id.

        H.       The Case at Bar

        The first question in this action is whether the Court has subject matter jurisdiction over

Mr. Thompson’s claim; the burden of proving this jurisdiction exists is on Mr. Thompson. See

Taylor, 680 F.3d at 612, citing Nichols, 318 F.3d at 677. In his Amended Complaint, Mr.

Thompson asserts that this Court has jurisdiction over his claims pursuant to Bivens. See Docket

No. 30, p. 3. Ms. Ferguson, however, challenges the facial existence of subject matter jurisdiction

in this case, effectively arguing that the Court lacks subject matter jurisdiction over Mr.

Thompson’s claims because they are “essentially fictitious.” See Docket No. 34 pp. 8-9. Ms.

Ferguson further argues that Mr. Thompson cannot establish mandamus jurisdiction in this action.

See id. at 20.

        The allegations at the heart of this complaint are that Ms. Ferguson, in her individual and

official capacities, violated Mr. Thompson’s Fourth, Eighth, and Fourteenth Amendment rights.

See Docket No. 1, p. 4. Thus, presumptively, this Court has jurisdiction to entertain this action.

See Bell, 327 U.S. at 682-83. As discussed above, “most complaints will not be so clearly

insufficient as to warrant dismissal under Rule 12(b)(1), but instead should be handled under Rule

12(b)(6).” See Apple, 183 F.3d at 480. Under the standard set forth in Bell and clarified by the

Sixth Circuit in Apple, the Court should only find subject matter jurisdiction lacking if Mr.

Thompson’s constitutional claims appear to be: (1) made solely for the purpose of obtaining

jurisdiction; or (2) wholly insubstantial and frivolous. See Bell, 327 U.S. at 682-83; Apple, 183

F.3d at 479-80. Ms. Ferguson contends that Mr. Thompson’s claims meet the requirements of the

latter exception. See Docket No. 34, pp. 8-9.



                                                  12

   Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 12 of 16 PageID #: 841
       Ms. Ferguson cites to numerous actions in other districts where allegations of government

conspiracies similar to Mr. Thompson’s have been dismissed for lack of subject matter jurisdiction.

See id. at 9. In the cases Ms. Ferguson cited to, however, the allegations of government conspiracy

were essential to the claims at issue: the plaintiff was claiming that the defendant in the action

before the court was culpable for the actions alleged under the conspiracy. See Grady v. United

States Dep't of Def., No. 16-14293, 2017 WL 35531 (S.D. Fla. Jan. 4, 2017); Foster v. Carter, No.

3:16-CV-02336, 2016 WL 7852472 (N.D. Cal. Dec. 1, 2016); Henry v. Caruso, No. 13–12881,

2014 WL 525032 (E.D. Mich. Feb. 7, 2014); Bivolarevic v. CIA, No. C 09-4620, 2010 WL 890147

(N.D. Cal. Mar. 8, 2010); Mitchell v. Natl Sec. Agency, No. CV 09–1659, 2009 WL 5175053 (D.

Ariz. Dec. 18, 2009). In the instant case, however, the Court is not called upon to determine the

plausibility of the existence of a government conspiracy: Mr. Thompson does not allege that Ms.

Ferguson, in her individual or official capacities, is culpable for the government conspiracy (i.e.

the electronic assault he purports to endure). Mr. Thompson’s only claim against Ms. Ferguson is

that she failed to investigate his claims that other federal or state actors were subjecting him to

electronic assault. See Docket No. 1, pp. 12, 24, 30.

       Taking the facts Mr. Thompson has pled as true, as the Court must when evaluating Ms.

Ferguson’s facial attack, Mr. Thompson plausibly makes out a claim that neither Ms. Ferguson

nor the FBI investigated his complaints of electronic assault. See Ritchie, 15 F.3d at 598. Thus,

dismissal for lack of subject-matter jurisdiction on the grounds that Mr. Thompson’s claim is

implausible or essentially fictitious is improper. See Bell, 327 U.S. at 682-83. The Court has

jurisdiction over this action, regardless of Mr. Thompson’s chances at success on the merits of his

claim. See id.

       While Ms. Ferguson is correct in contending that the Court lacks mandamus jurisdiction in



                                                13

   Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 13 of 16 PageID #: 842
this action because Ms. Ferguson did not owe Mr. Thompson a clear, nondiscretionary duty, the

analysis above establishes that the existence of mandamus jurisdiction is not necessary to sustain

this action. See 28 U.S.C. § 1361; Your Home Visiting Nurse Servs., 132 F.3d at 1141. Thus, the

Court should find that it has subject matter jurisdiction over Mr. Thompson’s claims and proceed

to determine whether Mr. Thompson’s Amended Complaint states a cause of action on which relief

could be granted. See Bell, 327 U.S. at 682.

       Taking the factual allegations in Mr. Thompson’s Amended Complaint as true, the Court

should nevertheless find that Mr. Thompson fails to state a claim upon which relief can be granted.

See Iqbal, 556 U.S. at 678; Fed. R. Civ. P. 12(b)(6). Mr. Thompson fails to establish a

constitutional violation of any kind in this action, and, even if he had established such violation,

Ms. Ferguson would be entitled to qualified immunity.

       Mr. Thompson contends that he “was deprived of his constitutional rights, because of him

not getting the proper service required by law.” Docket No. 1, p. 24. However, Mr. Thompson

fails to establish the existence of a constitutionally-created duty on the part of either Ms. Ferguson

or her former employer, the FBI, to investigate these allegations. He asserts that Ms. Ferguson

“owed the plaintiff the duty of care to protect and serve him,” because the FBI (and apparently by

extension Ms. Ferguson) are “suppose[d] to protect and serve American citizens.” Id. at 12, 30.

Mr. Thompson asserts that Ms. Ferguson “recklessly disregarded his condition” and consequently

breached her “duty of care to serve and protect from Federal crimes.” Id. at 30. This breach, Mr.

Thompson asserts, led to him “continually being assault[ed] by electronic weapons” and

“experiencing emotional distress.” Id.

       Mr. Thompson appears to contend that Ms. Ferguson’s duty arises under various

constitutional amendments but primarily the Due Process and Equal Protection clauses of the



                                                 14

   Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 14 of 16 PageID #: 843
Fourteenth Amendment. See Docket No. 39, pp. 2-3. As discussed above, the Court should look

to the Due Process clauses of both the Fifth and Fourteenth Amendments in construing Mr.

Thompson’s pro se pleadings liberally. See Erickson, 551 U.S. at 94.

       Notwithstanding the fact that the Fourteenth Amendment applies to the conduct of state,

rather than federal actors, its Equal Protection clause creates no affirmative duty—it merely

prohibits the state from enforcing laws in a discriminatory manner. See U.S. Const. amend. XIV

(“No state shall make or enforce any law which shall. . .deny to any person within its jurisdiction

the equal protection of the laws.”) Similarly, the Due Process clauses of the Fourteenth and Fifth

Amendments merely prevent the government from abusing its power; they do not create a duty on

behalf of any federal or state government or its employees to investigate the claims of a private

citizen. See U.S. Const. amend. V; U.S. Const. amend. XIV; Deshaney, 489 U.S. 189, 196 (1989).

       The duty “to protect and serve” that Mr. Thompson references further does not inhere in

the text or case law of the Fourth or Eighth Amendments, also cited in Mr. Thompson’s brief. See

U.S. Const. amend. V; U.S. Const. amend. XIV; Docket No. 30, p. 4. Like the Fifth and Fourteenth

Amendments, the Fourth and Eighth Amendments create boundaries on governmental power:

these amendments prohibit the federal government from subjecting its citizens to unreasonable

searches/seizures or cruel punishments. See U.S. Const. amend. V; U.S. Const. amend. XIV. Mr.

Thompson has not pointed to, nor is this Court aware of, any case law which connects the

prohibitory language of the cited Amendments to an affirmative duty to “protect and serve” private

citizens. Such a duty, were it to exist, would have to have been created by statute; again, however,

Mr. Thompson has cited no such authority.

       Furthermore, the fact that Mr. Thompson has failed to establish a clear right to have his

allegations of electronic assault investigated by Ms. Ferguson in her official or individual



                                                15

  Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 15 of 16 PageID #: 844
capacities entitles Ms. Ferguson to immunity from suit. See Reichle, 566 U.S. at 664. Because Mr.

Thompson fails to establish any authority that creates the duty he contends was breached and the

consequent right purportedly violated, the Court should dismiss Mr. Thompson’s claims pursuant

to Ms. Ferguson’s 12(b)(6) motion.

       While Ms. Ferguson further develops a defense against Mr. Thompson’s right to bring a

Bivens claim in this action, it is not necessary to pass upon the wisdom of extending a Bivens

remedy here, as the basic premise entitling a Bivens plaintiff to relief—the violation of a

constitutional right—has not been plausibly pled in this action. See 403 U.S. at 388.

                                 V.     RECOMMENDATION

       For the reasons discussed above, the undersigned recommends that Ms. Ferguson’s Motion

to Dismiss be GRANTED, and that all claims against Ms. Ferguson be DISMISSED.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days

after service of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days after service of any objections filed to this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of service of this Report

and Recommendation can constitute a waiver of further appeal of this Recommendation. See

Thomas v. Arn, 474 U.S. 140 (1985), reh’g denied, 474 U.S. 1111 (1986); 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72.




                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge




                                                16

  Case 3:19-cv-01071 Document 48 Filed 10/08/20 Page 16 of 16 PageID #: 845
